Case: 12-1356    Document: 26     Page: 1      Filed: 09/27/2012




          NOTE: This order is nonprecedential.

   mlntteb ~tates <[ourt of §ppeaIs
        for tbe jfeberaI QCtrcutt

                IN RE CITY OF HOUSTON


                        2012-1356
                  (Serial No. 77/660,948)


    Appeal from the United States Patent and Trademark
Office, Trademark Trial and Appeal Board.


                      ON MOTION


                       ORDER
   The Director of the United States Patent and Trade-
mark Office moves for extensions of time, until October 9,
2012, to file his response brief.
    Upon consideration thereof,
    IT Is ORDERED THAT:
    The motions are granted.
                                   FOR THE COURT

    SEP 21 2012                     /s/ Jan Horbaly
       Date                        Jan Horbaly
                                   Clerk

                                                em!t~~PEALS
                                            u.s.me FEMRAt crRcurrFOR
                                                 SEP 27201£
                                                    JANHORBAlY
                                                       CLERK
Case: 12-1356    Document: 26   Page: 2   Filed: 09/27/2012




IN RE CITY OF HOUSTON                                  2


cc: Raymond T. Chen, Esq.
    Mark Chretien, Esq.
s27